130 Nev., Advance Opinion    57
                        IN THE SUPREME COURT OF THE STATE OF NEVADA

                 SIMMONS SELF-STORAGE                                 No. 59210
                 PARTNERS, LLC, A NEVADA LIMITED
                 LIABILITY COMPANY; ANTHEM
                 MINI-STORAGE, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY;                               FILED
                 HORIZON MINI-STORAGE, LLC, A                              AUG 0 7 2014
                 NEVADA LIMITED LIABILITY
                                                                          TRACIE K. LINDEMAN
                 COMPANY; MONTECITO MINI-                              CLEBIA 0, aUPRWE

                 STORAGE PARTNERS, LLC, A                                CHIF DEPW-CLERK
                 NEVADA LIMITED LIABILITY
                 COMPANY; COLONIAL BANK, A
                 SUBSIDIARY OF THE COLONIAL
                 BANCGROUP, INC., A DELAWARE
                 CORPORATION; WESTAR
                 DEVELOPMENT CORPORATION
                 D/B/A WESTAR CONSTRUCTION, A
                 NEVADA CORPORATION;
                 CONTINENTAL CASUALTY
                 COMPANY, A DELAWARE
                 CORPORATION; WESTERN SURETY
                 COMPANY; LAKE MEAD PROPERTY;
                 SILVER CREEK I, LLC; SAFECO
                 INSURANCE COMPANY OF AMERICA;
                 STARR STORAGE SYSTEMS, LLC;
                 AND TRAVELERS CASUALTY AND
                 SURETY COMPANY OF AMERICA;
                 Appellants,
                 vs.
                 RIB ROOF, INC., A CALIFORNIA
                 CORPORATION,
                 Respondent.


                            Appeal from a final judgment in a mechanic's lien action.
                 Eighth Judicial District Court, Clark County; Susan Johnson, Judge.
                            Affirmed in part, reversed in part, and remanded.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                 Shumway Van & Hansen and Scott A. Knight and Michael Van, Las
                 Vegas,
                 for Appellants.

                 Snell & Wilmer, LLP, and Leon F. Mead, II, and Kelly H. Dove, Las
                 Vegas,
                 for Respondent.




                 BEFORE HARDESTY, DOUGLAS and CHERRY, JJ.


                                                 OPINION

                 By the Court, DOUGLAS, J.:
                             This opinion addresses a dispute regarding the validity of
                 materialmen's liens under NRS Chapter 108 against six properties and
                 the effect of surety bonds posted to release the liens on four of those
                 properties. Specifically, we consider whether, to establish a lien on a
                 property or improvements thereon under NRS 108.222, a materialman
                 must prove merely that materials were delivered for use on or
                 incorporation into the property or improvements thereon; or, instead,
                 must demonstrate that the materials were actually used for the property
                 or improvements thereon. We conclude that a materialman has a lien
                 upon a property and any improvements thereon for which he supplied
                 materials, in the amount of the unpaid balance due for those materials.
                 Because the district court's finding that respondent supplied the steel at
                 issue for the six properties is supported by substantial evidence, we hold




SUPREME COURT
      OF
    NEVADA
                                                     2
(0) 1947A 4499
                 that respondent established a materialman's lien on each of those
                 properties for the unpaid balance due on the steel delivered.'
                             As to the judgment and surety bonds posted for four of the
                 properties, we conclude that the district court erred by ordering the sale of
                 all six properties. A mechanic's lien is directed at a specific property,
                 requiring the district court to determine the total appropriate charge
                 attributable to that property before ordering its sale. Moreover, because a
                 surety bond replaces a property as security for the lien, thefl property
                 cannot be sold where a surety bond was posted; instead, the lien judgment
                 should be satisfied from the surety bond. Accordingly, we affirm in part
                 and reverse in part the district court's order, and we remand this matter
                 for further proceedings consistent with this opinion.

                                  FACTS AND PROCEDURAL HISTORY
                             Respondent Rib Roof, Inc., a manufacturer and supplier of
                 steel products, supplied steel for projects on the Anthem, Horizon, Lake
                 Mead, Montecito, Silver Creek, and Simmons properties. Appellant
                 Westar Construction, the general contractor for all six projects,
                 subcontracted with Southwest Steel to furnish and install steel products
                 for the projects. Southwest then contracted with respondent to meet its
                 obligations to Westar.




                        'This opinion uses the terms "materialman's lien" and "mechanic's
                 lien" interchangeably as both refer to statutory rights in a property or any
                 improvement thereon provided to a lien claimant. See MRS 108.22132;
                 MRS 108.222.


SUPREME COURT
      OF
    NEVADA
                                                       3
(0) 1947A 4(0)
                                  Before delivery, respondent provided notices of intent to
                      furnish materials to Southwest, Westar, each project's owners, and other
                      related parties. The notice for the Lake Mead property contained a
                      provision indicating that the person signing that notice, respondent's
                      bookkeeper Trish Cartwright, could bind respondent in future instruments
                      relating to respondent's right of lien. That notice lacked an authorizing
                      signature from one of respondent's officers. Respondent then shipped the
                      steel products to the particular job sites using bills of lading. Each bill of
                      lading contained three copies: the first copy was signed by the shipping
                      manager after he loaded the steel onto the truck for shipment; the second
                      copy was signed by the truck driver; and the third copy was signed by the
                      consignee upon delivery. Nineteen of the eighty bills of lading at issue
                      lacked consignee signatures. Verne Moser, respondent's CFO and
                      corporate secretary, acknowledged that where consignee signatures were
                      missing, he was not certain that the materials were delivered to the bill of
                      lading's destination address. Appellants did not question respondent's
                      notices of intent to furnish materials or delivery of steel before the liens
                      were recorded, and they presented no evidence that the steel used in the
                      six projects came from another supplier.
                                  Southwest made no payment for the steel furnished for the
                      Lake Mead property but partially paid respondent for the steel furnished
                      for the other five properties. Southwest officer Tom Carroll acknowledged
                      that respondent was owed approximately $1,000,000. Despite only
                      partially paying respondent, Carroll sent Moser an email requesting
                      several lien releases. Moser directed Cartwright to prepare the requested
                      lien release forms. Cartwright's job duties included accounting,
                      bookkeeping, evaluating lien release requests, and preparing lien release

SUPREME COURT
        OF
     NEVADA
                                                            4
(0) 1907A    o:057.
                       forms. Cartwright knew that she lacked authority to sign the lien
                       releases; respondent's company policy granted that authority only to
                       officers. Nevertheless, on December 15, 2004, Cartwright signed
                       unconditional waiver and lien release forms for the Lake Mead and Silver
                       Creek properties.
                                   Respondent subsequently perfected its mechanics' liens on the
                       six properties, providing the required statutory notices and recording its
                       liens. During that process, appellants did not seek a district court
                       determination that, under NRS 108.2275, the liens noticed were frivolous,
                       made without reasonable cause, or excessive in amount. Respondent then
                       filed a complaint for foreclosure against each property and, pursuant to
                       NRS 108.239(1)-(2), filed notices of us pendens and published notices of
                       foreclosure. Thereafter, surety bonds totaling 1.5 times the value of
                       respondent's mechanics' liens for the Lake Mead, Silver Creek, Anthem,
                       and Horizon properties were posted and recorded in compliance with NRS
                       108.2415(1). As a result, respondent amended its complaint to dismiss its
                       lien foreclosure claims against those four properties, replacing them with
                       claims against the sureties and principals on the respective surety bonds.
                                   After a bench trial, the district court issued its final judgment
                       concluding that proving materials were delivered to a job site creates a
                       presumption that those materials were used for the property or an
                       improvement thereon, and that this presumption could be rebutted by
                       showing that the materials were not used in the construction or
                       improvements. After finding that respondent delivered the steel at issue
                       to the job sites for the six projects and that appellants failed to rebut the
                       presumption this delivery created, the district court concluded that
                       respondent established liens on the six properties. The district court also

SUPREME COURT
        OF
     NEVADA
                                                             5
(0) 1947A    efgari.
                     determined that respondent substantially complied with NRS Chapter
                     108's requirements to perfect and execute those liens, and that the lien
                     waivers were ineffective because Cartwright lacked authority to bind
                     respondent.
                                   In determining respondent's award, the district court
                     calculated the amount of the mechanic's lien for each property, awarding
                     pre- and post-judgment interest on those amounts. The district court also
                     awarded $129,667 in attorney fees and $26,541.81 in costs to be charged
                     jointly against all properties. The district court then ordered that, to the
                     extent that the lien release bonds were insufficient to pay the respective
                     sums due, the six properties were to be sold to satisfy the judgment.
                     Thereafter, the district court ordered the sale of all six properties without
                     determining the total appropriate charge attributable to each property or
                     demonstrating that each surety bond was insufficient to pay the sum due
                     on its respective property. This appeal followed.

                                                     DISCUSSION
                     Lien rights
                                   "A mechanic's lien is a statutory creature" designed "to provide
                 •   contractors secured payment for their work and materials" because they
                     are generally in a vulnerable position.      In re Fontainebleau Las Vegas
                     Holdings, L.L.C., 128 Nev. , , 289 P.3d 1199, 1210 (2012). To
                     effectuate that purpose, we have held that these "statutes are remedial in
                     character and should be liberally construed."         Id. (internal quotation
                     marks omitted).
                                   We review questions of statutory interpretation de novo, see
                     Bisch v. Las Vegas Metro. Police Dep't, 129 Nev.             , 302 P.3d 1108,


SUPREME COURT
        OF
     NEVADA

                                                            6
(0) 1947A    e
                 1114 (2013), and we construe unambiguous statutory language according
                 to its plain meaning unless doing so would provide an absurd result.   Cal.
                 Commercial Enters. v. Amedeo Vegas I, Inc., 119 Nev. 143, 145, 67 P.3d
328, 330 (2003). Additionally, this court interprets "provisions within a
                 common statutory scheme 'harmoniously with one another in accordance
                 with the general purpose of those statutes' to avoid unreasonable or
                 absurd results and give effect to the Legislature's intent.        S. Nev.
                 Homebuilders Ass'n v. Clark Cnty., 121 Nev. 446, 449, 117 P.3d 171, 173
                 (2005) (quoting Washington v. State, 117 Nev. 735, 739, 30 P.3d 1134,
                 1136 (2001)).
                                 As a preliminary matter, appellants argue that Opaco Lumber
                 & Realty Co. v. Phipps, 75 Nev. 312, 340 P.2d 95 (1959), controls. In
                 Opaco, we concluded that a materialman only has a lien for materials
                 proved either to have been delivered to the building site or to have gone
                 into the structure. Id. at 316, 340 P.2d at 97. Respondent contends that
                 the Legislature's enactment of NRS 108.222 in 1965 and its subsequent
                 amendments supersede Opaco's holding. To determine the effect of NRS
                 108.222 on our decision in Opaco, we must construe the statute's
                 provisions. 2




                       2 Because  the acts herein occurred before October 1, 2005, the
                 effective date of the 2005 amendments to NRS Chapter 108, we interpret
                 the 2003 version of NRS Chapter 108. See 2005 Nev. Stat., ch. 428, at
                 1892-1918; S.B. 343, 73d Leg. (Nev. 2005); 2003 Nev. Stat., ch. 427, at
                 2587-2620; S.B. 206, 72d Leg. (Nev. 2003). Unless otherwise stated, all
                 further references in this opinion to NRS Chapter 108 are to the 2003
                 enactment.


SUPREME COURT
        OF
     NEVADA
                                                        7
(0) 1941A    e
                             The parties dispute the plain meaning of NRS 108.222, which
                 states that ".. . a lien claimant has a lien upon the property and any
                 improvements for which the work, materials and equipment were
                 furnished," in the amount of any unpaid balance of the agreed upon price.
                 Reading MRS 108.22144's definition of "[m]aterial[s]" into NRS 108.222,
                 appellants assert that a lien right only exists when a lien claimant proves
                 that the materials were "used" for the property or an improvement
                 thereon. Respondent avoids the definition of "[m]aterial[s]," instead
                 advocating for a liberal construction of "furnish[ I" requiring only delivery.
                             In construing NRS 108.222, we begin with the term
                 "furnish[ I." Furnish means "[ -t] o supply, provide, or equip, for
                 accomplishment of a particular purpose." Black's Law Dictionary 675 (6th
                 ed. 1990). "[Flurnish[ I" therefore encapsulates a variety of situations,
                 including one where a materialman delivers materials for a property or
                 improvement thereon to a subcontractor. Notably, neither this definition
                 nor NRS 108.222 requires materials to be delivered to a specific location,
                 such as the work site. The absence of such a requirement comports with
                 NRS Chapter 108's remedial purpose by protecting claimants from the
                 possibility that lien rights could be circumvented by having materials
                 delivered to secondary locations, such as preparatory or storage sites.
                             As defined in NRS 108.22144, "[m]aterial' means appliances,
                 equipment, machinery and substances affixed, used, consumed or
                 incorporated in the improvement of property or the construction,
                 alteration or repair of any improvement, property or work of
                 improvement." Appellants incorporate this definition into NRS 108.222
                 and argue that supplied materials must be "used" in an improvement
                 before a materialman is entitled to a mechanic's lien. Appellants'

SUPREME COURT
        OF
     NEVADA
                                                        8
(0) 1907A    e
                   interpretation of NRS 108.222 incorporating NRS 108.22144's plain
                   meaning is unsustainable because it leads to an absurd result.
                   Specifically, reading NRS 108.22144 into NRS 108.222 is problematic
                   because one cannot furnish "materials" for a property or improvement
                   thereon that were already used for that property or improvement. To
                   avoid that absurd result, we effectuate the Legislature's intent to protect
                   lien claimants, Fontainebleau, 128 Nev. at , 289 P.3d at 1210, and
                   construe NRS 108.222 to encompass materials used or to be used for a
                   property or improvement thereon. This interpretation provides broader
                   protection for materialmen and is consistent with the 2005 amendments to
                   NRS 108.22144, which added the phrase "used or to be" used to the
                   definition of "[m]aterial." 2005 Nev. Stat., ch. 428, § 8, at 1897; see also In
                   re Estate of Thomas, 116 Nev. 492, 495, 998 P.2d 560, 562 (2000) (noting
                   that an amendment to a statute can be persuasive evidence of what the
                   Legislature intended in the previous statute).
                                  We therefore hold that under NRS 108.222, a materialman
                   has a lien upon a property and any improvements thereon for which he
                   supplied materials. A materialman does not need to prove that the
                   materials that he supplied were used or incorporated into the property or
                   improvements; rather, he must prove that they were supplied for use on or
                   incorporation into the property or improvements thereon. 3 Accordingly, to


                         3 Thisholding in no way detracts from NRS Chapter 108's other
                   requirements to perfect and execute a lien. Recognizing the district court's
                   diligence in examining our sister state courts' split on this issue, we
                   decline to rely on their precedent in reaching our decision because
                   Nevada's mechanic's lien statutes contain unique language.
                   Fontainebleau, 128 Nev. at , 289 P.3d at 1211.



SUPREME COURT
        OF
     NEVADA
                                                         9
(0) 1947A    gem
                   the extent that Opaco is inconsistent with this construction, we conclude
                   that it has been superseded by the Legislature's enactment of, and
                   subsequent amendments to, the mechanic's lien statutes.         See generally
                   Jacobson v. Estate of Clayton, 121 Nev. 518, 119 P.3d 132 (2005)
                   (determining that a legislative amendment superseded a previous and
                   inconsistent decision by this court).

                   Supplied materials
                               With this holding in mind, we review the district court's
                   finding that respondent supplied steel for the six properties and projects
                   at issue. A district court's findings must be supported by substantial
                   evidence. See Yamaha Motor Co., U.S.A. v. Arnoult,        114 Nev. 233, 238,
                   955 P.2d 661, 664 (1998). "Substantial evidence is that which a
                   reasonable mind might accept as adequate to support a conclusion."           Id.
                   (internal quotation marks omitted). "[Where conflicting evidence exists,
                   all favorable inferences must be drawn towards the prevailing party." Id.
                               We conclude that the district court's finding that respondent
                   delivered the steel at issue is supported by substantial evidence. While
                   nineteen of the eighty bills of lading lacked consignee signatures, they
                   contained two other signatures from the shipping manager and truck
                   driver. And, although Moser admitted that he was uncertain that the
                   nineteen orders lacking consignee signatures were delivered to the proper
                   addresses, appellants never objected to respondent's lien notices. Finally,
                   each project used the type of steel that respondent supplied, and Carroll
                   acknowledged that respondent was owed approximately $1,000,000 for
                   materials it provided. Construing the conflicting evidence in favor of
                   respondent as the prevailing party, a reasonable mind might accept the
                   available evidence as adequate to support the district court's conclusion.
SUPREME COURT
      OF
    NEVADA
                                                           10
(0) 1947A 40191.
                             Based on the foregoing, we affirm the district court's decision
                 that respondent satisfied NRS 108.222's requirements and established
                 liens on the six properties.

                 Waiver
                             Having detet mined that respondent established a valid
                 mechanic's lien for each of the six properties, we now consider appellants'
                 waiver argument. NRS 108.2457(1) provides specific guidelines for
                 waivers and releases, stating in pertinent part:
                             Any written consent given by a lien claimant that
                             waives or limits his lien rights is unenforceable
                             unless the lien claimant:
                                   (a) Executes and delivers a waiver and
                             release that is signed by the lien claimant or his
                             authorized agent in the form set forth in this
                             section; and
                                    (b) In the case of a conditional waiver and
                             release, receives payment of the amount identified
                             in the conditional waiver and release.
                 Based on these provisions, appellants assert that respondent waived its
                 liens on the Lake Mead and Silver Creek properties because Cartwright
                 was respondent's authorized agent and executed unconditional waiver and
                 lien release forms for those properties per NRS 108.2457(1)(a).
                 Respondent replies that Cartwright lacked authority to bind respondent
                 when signing the lien release forms.
                             The document at issue is alleged to be an unconditional
                 waiver, eliminating NRS 108.2457(1)(4's applicability. Therefore, unless
                 the waiver at issue was signed and delivered by the lien claimant or its
                 authorized agent, the waiver was unenforceable. See NRS 108.2457(1)(a).
                 Because delivery is not at issue, we only consider whether Cartwright was
                 authorized to bind respondent.
SUPREME COLMIT
     OF
   NEVADA
                                                        11
(0) 1947A ce>
                            Generally, the existence of an agency is a question of fact.   N.
                Nev. Mobile Home Brokers v. Penrod, 96 Nev. 394, 397, 610 P.2d 724, 726
                (1980). Accordingly, this court will uphold the district court's agency
                determination as long as it is "not clearly erroneous" and "supported by
                substantial evidence." Sowers v. Forest Hills Subdivision, 129 Nev. ,
                   , 294 P.3d 427, 432 (2013).
                            "To bind a principal, an agent must have actual
                authority.... or apparent authority."     Dixon v. Thatcher, 103 Nev. 414,
                417, 742 P.2d 1029, 1031 (1987). Although we have discussed actual
                authority in the past, we have never expressly defined it. We now adopt
                the Restatement's definition. "An agent acts with actual authority when,
                at the time of taking action that has legal consequences for the principal,
                the agent reasonably believes, in accordance with the principal's
                manifestations to the agent, that the principal wishes the agent so to act."
                Restatement (Third) of Agency § 2.01 (2006). When examining whether
                actual authority exists, we focus on an agent's reasonable belief. Id. § 2.02
                & cmt. e ("Whether an agent's belief is reasonable is determined from the
                viewpoint of a reasonable person in the agent's situation under all of the
                circumstances of which the agent has notice.").
                            Here, Cartwright admitted that she lacked authority to
                execute the lien release forms. Her limited job duties validate this
                admission. Although Cartwright's signature on the Lake Mead notice of
                intention to furnish materials purported to make her signature binding for
                all matters related to respondent's liens for the Lake Mead property, the
                notice lacked an appropriate authorizing signature. Additionally, while
                Moser directed Cartwright to prepare the lien release forms, nothing in
                his email suggested that Cartwright should or could sign them. Thus,

SUPREME COURT
         OF
      NEVADA
                                                     12
(1)) 1947A
                 substantial evidence supports the district court's finding that Cartwright
                 lacked actual authority because she had no reasonable basis for believing
                 that respondent authorized her to sign the release forms.
                             "Apparent authority is 'that authority which a principal holds
                 his agent out as possessing or permits him to exercise or to represent
                 himself as possessing, under such circumstances as to estop the principal
                 from denying its existence."   Dixon, 103 Nev. at 417, 742 P.2d at 1031
                 (quoting Myers v. Jones, 99 Nev. 91, 93, 657 P.2d 1163, 1164 (1983)). As
                 stated in Ellis v. Nelson:
                             [Ti here can be reliance only upon what the
                             principal himself has said or done, or at least said
                             or done through some other and authorized agent.
                             The acts of the agent in question can not be relied
                             upon as alone enough to support [this theory]. If
                             his acts are relied upon[,] there must also be
                             evidence of the principal's knowledge and
                             acquiescence in them. Moreover, ... the reliance
                             must have been a reasonable one. . . .
                 68 Nev. 410, 419, 233 P.2d 1072, 1076 (1951) (internal quotation marks
                 omitted).
                             Appellants offer no evidence that respondent held Cartwright
                 out as having authority to certify the lien release forms. Therefore, under
                 Ellis, appellants must show that they reasonably relied on Cartwright's
                 acts, and that respondent knew of and acquiesced to those acts.
                 Appellants arguably could have relied on two of Cartwright's acts: her
                 providing them with the notice of intention to furnish materials that
                 purportedly gave her authority to bind respondent, but was signed only by
                 herself, and her subsequent execution of the two lien release forms.
                 However, even assuming appellants reasonably relied on these acts, they
                 offered no evidence or argument that respondent knew of or acquiesced to
SUPREME COURT
        OF
     NEVADA
                                                      13
(0) 1947A    e
                the acts. Thus, substantial evidence also supports the district court's
                finding that Cartwright lacked apparent authority.
                              Accordingly, Cartwright was not an authorized agent under
                NRS 108.2457(1)(a) and could not have released the liens for the Lake
                Mead and Silver Creek properties on respondent's behalf. We therefore
                affirm this portion of the district court's decision.

                Surety bonds
                              Appellants argue that the district court erred by ordering the
                sale of the Lake Mead, Silver Creek, Anthem, and Horizon properties.
                Specifically, appellants claim that the posting of surety bonds for the four
                properties in compliance with NRS Chapter 108 released each property's
                mechanic's lien. Respondent contends that the district court ordered the
                sale of the four properties to satisfy the judgment only if the bonds were
                insufficient. 4
                              Under NRS 108.2413, "[a] lien claimant's lien rights or notice
                of lien may be released upon the posting of a surety bond in the manner
                provided in NRS 108.2415 to 108.2425, inclusive." "To obtain the release
                of a lien for which notice of lien has been recorded against the property,
                the principal and a surety must execute a surety bond in an amount equal
                to 1.5 times the lienable amount in the notice of lien. ." NRS
                108.2415(1). "Subject to the provisions of NRS 108.2425, the recording
                and service of the surety bond pursuant to ... [NRS 108.2415(1)] releases



                       4A11 references to NRS Chapter 108 in this section addressing
                appellants' surety bonds refer to the 2005 enactment in effect when the
                bonds were filed.



SUPREME COURT
        OF
     NEVADA
                                                       14
(0) 1947A
                    the property described in the surety bond from the lien and the surety
                    bond shall be deemed to replace the property as security for the lien."
                    NRS 108.2415(6)(a).
                                As the district court recognized in its order, appellants
                    properly posted surety bonds for the Lake Mead, Silver Creek, Anthem,
                    and Horizon properties, releasing the liens on these properties. NRS
                    108.2415(6). Respondent did not challenge the validity of the surety
                    bonds, and thus, each surety bond replaced its corresponding property as
                    security for the lien.   Id.   This means that a judgment awarded to
                    respondent for one of those four properties would not be against the
                    property, but against the respective surety, up to the amount of the bond,
                    and against the principal for any amounts in excess of the bond amount.
                    MRS 108.2421(6); MRS 108.2423(1). The total judgment amount includes
                    the lienable amount, plus costs, attorney fees, and interest under NRS
                    108.237. See NRS 108.2421(6).
                                For a property not released by a surety bond, MRS 108.239(10)
                    provides that, upon determining the lien amounts owed on that property,
                    a district court must order the sale of the property to satisfy all amounts
                    awarded to a lien claimant. Amounts awarded to a prevailing lien
                    claimant in such a case include the lienable amount due, interest, attorney
                    fees, and costs. NRS 108.237. However, "a property subject to a
                    mechanic's lien should not be responsible for the improvement costs of
                    another property. . . . [A]pportionment must be adjudicated on the merits
                    to determine the appropriate charge attributable to each individual
                    property." Pickett v. Comanche Constr., Inc., 108 Nev. 422, 430, 836 P.2d
42, 47 (1992). In other words, a district court cannot order the sale of a



SUPREME COUFt7
        OF
     NEVADA
                                                        15
(0) I947A    404.
                property to satisfy a lien on a separate property or charges associated with
                that lien per NRS 108.237.
                             Despite the statutory lien releases for the Lake Mead, Silver
                Creek, Anthem, and Horizon properties, the district court ordered these
                properties, along with the Montecito and Simmons properties, to be sold in
                satisfaction of the total judgment. In doing so, the district court erred for
                the following reasons. First, the district court failed to determine the total
                appropriate charge attributable to each individual property, Pickett, 108
Nev. at 430, 836 P.2d at 47, making it impossible to determine whether
                the applicable bonds or property sales would satisfy those judgments.
                Second, the district court ordered the sale of the Lake Mead, Silver Creek,
                Anthem, and Horizon properties despite the fact that surety bonds had
                been posted for these properties, releasing their respective liens.° We
                therefore reverse the district court's decision as to these issues.
                             On remand, the district court must calculate the appropriate
                charge attributable to each property based on the principal, pre- and post-
                judgment interest, and apportioned shares of attorney fees and costs. The
                district court must then charge the Montecito and Simmons properties
                their respective amounts of the judgment, and charge the four surety
                bonds their respective amounts.° The district court may then order the


                       °The district court properly ordered the sale of the Montecito and
                Simmons properties because no surety bond released their respective
                liens. Still, the district court must charge the Montecito and Simmons
                properties their respective amounts of the judgment.

                      6 We note that appellants listed a number of issues in their opening
                brief without substantively addressing them. Because appellants failed to
                provide us with relevant authority and cogent arguments on those issues,
                                                                continued on next page . . .
SUPREME COURT
        OF
     NEVADA
                                                       16
(0) 1947A
                Montecito and Simmons properties sold, and enter judgment against the
                sureties on their respective bonds for the other four properties. Only upon
                showing that an individual surety bond is insufficient in relation to its
                respective charge can the district court take further action against that
                bond's principal to satisfy that judgment.
                             Based on the foregoing analysis, we affirm in part, reverse in
                part, and remand this matter to the district court for further proceedings
                consistent with this opinion.



                                                                                  J.
                                                     Douglas


                We concur:



                                                J.
                Hardesty




                . . . continued

                we decline to address them. See Maresca v. State, 103 Nev. 669, 673, 748
P.2d 3, 6 (1987).



SUPREME COURT
           OF
       NEVADA

                                                      17
((I) I ()47A